Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on July 06, 2021 for the patent application 17/420,734.   


Status of Claims

Claims 1 – 10, 13 - 19 and 22 - 24 are pending in the application.
Claims 9, 10, 13, 15, 16 and 22 are currently amended in the application.
Claims 23 - 25 are added in the application.
Claims 11, 12, 20, 21, 25 and 26 are cancelled in the application without prejudice or disclaimer.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on July 06, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Objections 

Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on 01/30/2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Claims 1, 13, 17 and 22 are objected to because of the following informalities:  Limitations within the preamble is given little weight.  Appropriate correction is required.

Claims 8, 14 and 22,  23, are objected to because of the following informalities.  Applicant’s claim language “if” and “only if” are conditional language, which is not positively recited.  However, the Examiner will take the position that these steps will happen and address the claims as such.  Appropriate corrections are required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 10, 13 - 19 and 22 - 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 10, 13 - 19 and 22 - 24 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 13 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and method claim 22. 

Claim 13 recites the limitations of:

( A ) determining whether the remittance plug-in is triggered, wherein if not, the e-mail client generates a regular mail and sends the regular mail to the remittance-mail management server, and the remittance-mail management server dispatches the e-mail management server to send the regular mail; 
( B ) if yes, the e-mail client running the remittance plug-in to provide a user with an e-mail interface with a remittance identifier, wherein the remittance identifier is carried with remittee information, an amount and a currency type, the currency type being a digital currency or/and an electronic currency; 
( C ) obtaining the remittee information, the amount and the currency type through the remittance identifier and generating a remittance mail and send the remittance mail to the remittance-mail management server;
( D ) the remittance-mail management server cooperating with the e-mail management server and the fund management server, dispatching the e-mail management server to send an e-mail message in the remittance mail, and dispatching the fund management server to perform a remittance operation in the remittance mail according to the remittance identifier. 

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 13 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 22 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the e-mail interface or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 22.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “obtaining” and “dispatching” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 13, limitation ( A ) and ( B ) above in Applicant’s specification para [0044], which discloses “The e-mail client 1 is loaded with the remittance plug-in, which may be a piece of code of a running program or a control independent in the e-mail client 1. The e-mail client 1 is connected to the control through an interface. When the e-mail client 1 runs the program, the code corresponding to the remittance plug-in can be directly run to provide users with an e-mail interface with a remittance identifier, which may be located at any position in a browsing page of the e-mail interface. If the e-mail only sends multimedia messages, the remittance identifier can't be added in the body. Therefore, preferably, the remittance identifier is located in the e-mail header of the e-mail interface, so that no matter what content the e-mail sends, the remittance identifier can be added to the mail header, as shown in FIG. 2.“.  

Also, claim 13, limitation ( A ) and ( B ) above in Applicant’s specification para [0074], which discloses “When the e-mail system of the present embodiment is used to receive the remittance mail for the receiver, it has the following work flows: the e-mail management server 3 transfers the e-mail information of the remittance mail to the remittance-mail management server 2 after receiving the remittance mail from the e-mail network through the e-mail interaction server 7, the remittance-mail management server transmits the relevant information to the fund management server 4 after recognizing the remittance information, the fund management server 4 queries the sender for the remittance status through the third-party digital/electronic currency interaction server 8 and feeds back query results to the remittance-mail management server 2, the remittance-mail management server 2 obtains the authentication status through the user authentication server 6 and transmits the remittance mail and related information to the e-mail client 1 of the receiver after the validity is confirmed, and then the receiver obtains e-mail and remittance information through the e-mail client 1 such as PCs and web pages while the remittance-mail management server 2, the e-mail management server 3, the fund management server 4, and the authentication server 6 being all connected to the database server 5 for data query and update.“.  

Also, claim 13, limitation ( A ) and ( C ) above in Applicant’s specification para [0060], which discloses “In the present embodiment, the remittance-mail management server 2 interacts with the e-mail client 1, an e-mail management server 3 and a fund management server 4 respectively; the remittance-mail management server 2 cooperates with the e-mail management server 3 and the fund management server 4, the remittance-mail management server 2 judges whether an e-mail message contains the remittance identifier after receiving the e-mail message sent by the e-mail client 1, wherein if so, the remittance-mail management server 2 dispatches the e-mail management server 3 to send the e-mail message and dispatches the fund management server 4 to perform remittance operations according to the remittance identifier; if not, the remittance­ mail management server 2 only dispatches the e-mail management server 3 to send the e-mail message.“. 

Also, claim 13, limitation ( A ) above in Applicant’s specification para [0072], which discloses “The e-mail interaction server 7 interacts with the e-mail management server 3 through network to convert an internal request from the e-mail management server 3 and external e-mail message from a network according to a relevant protocol to perform information sending and receiving operations. For example, the e-mail interaction server 7 is a server running an e-mail service program (such as Postfix), and sends e-mails to the outside through a public e-mail network. The third-party digital/electronic currency interaction server 8 interacts with the fund management server 4 to convert the internal request from the fund management server 4 and the external request from the network according to the relevant protocol to perform query and remittance operations. For example, the third-party digital/electronic currency interaction server 8 is a server that supports local or third-party interfaces (such as node.js or nginx, etc.). In the present embodiment, the third-party digital/electronic currency interaction server 8 is only used to perform query operations.“.  

Also, claim 13, limitation ( B ) above in Applicant’s specification para [0045], which discloses “The remittance identifier may be any one or a combination of remittance fields (Pay-To), remittance windows, views, and visual identification elements, and the remittance identifier is displayed on the e-mail interface for the user to identify. When the user needs a remittance operation, the remittance identifier may be triggered.“.  Similar arguments apply to claims 1 and 22.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 13 and 22 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 13 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 13, and 22 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 10, 14 - 19 and 23 - 24 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 10, 14 - 19 and 23 - 24 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 13 and 22 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  

Regarding claims 4, 6 - 8 and 16 - 18, claim  4, recites -  “obtains a user authentication status through the authentication server and confirms the validity.“; claim 6, recites – “the e-mail interaction server is a server running an e-mail service program, the digital currency interaction server is a server running a digital currency service program, and the third-party digital/electronic currency interaction server is a server supporting local or third-party interfaces.“; claim 7, recites - “the third-party digital/electronic currency interaction server feeds back remittance results containing a remittance transaction number to the fund management server.“ ; claim  8, recites -  “the internal request from the fund management server is converted into the external request through the digital currency interaction server according to the relevant protocol to perform the remittance operation, the e-mail message is further carried with the remittance transaction number.; claim  16, recites -  “the remittance-mail management server first dispatches the e-mail management server to send the e-mail message, and after the remittance-mail management server receives an instruction from the e-mail management server indicating that the e-mail message has been sent successfully , the remittance-mail management server then dispatches the fund management server.“; claim 17, recites – “feeding back the remittance result comprising the remittance transaction number to the fund management server.“; claim 18, recites - “the remittance identifier is the internal remittance or the internal request from the fund management server is converted into the external request through the digital currency interaction server according to the relevant protocol to perform the remittance operation, the process of sending the remittance mail further comprises a step of loading the remittance transaction number so that the e-mail message in the remittance mail is further carried with the remittance transaction number.“  All of these claims are further define extra-solution activities such as presenting data and transmitting/receiving data.  Such limitations are not indicative of a practical application and does not amount to significantly more than the abstract idea.          

Regarding claims 2, 3, 5, 9, 10, 15, 19, 23 and 24, claim 2, recites - “the remittance- mail management server dispatches the fund management server, the remittance-mail management server first dispatches the e-mail management server to send the e-mail message, and after the remittance-mail management server receives an instruction from the e-mail management server indicating that the e-mail message has been sent successfully, the remittance-mail management server then dispatches the fund management server.“; claim 3, recites – “a database server, which is configured to store fund information and possible account information of a remitter and a remittee, the database server interacting with the remittance-mail management server and the fund management server respectively, the fund management server sending a remittance request to the database server according to a dispatch instruction of the remittance- mail management server, the database server updating the fund information related to the current remittance of the remitter and the remittee according to the remittance request to realize an internal remittance.“ ; claim 5, recites – “internal and external network interfaces, which comprise an e-mail interaction server, a digital currency interaction server, and a third-party digital/electronic currency interaction server.“; claim 9, recites - “the remittance identifier is located at any position on a browsing page of the e-mail interface.“; claims 10, 19 and 24, recites – “the remittance identifier is located in an e-mail header of the e-mail interface.“ ; claim 15, recites – “the e-mail system further comprises an external network interface, which comprises an e-mail interaction server, a digital currency interaction server, and a third-party digital/electronic currency interaction server.“; claim 23, recites – “the e-mail system further comprises an external network interface, which comprises an e-mail interaction server, a digital currency interaction server, and a third-party digital/electronic currency interaction server.“  All of these claims are computing devices performing abstract ideals and are not a particular machine and not a practical application.  These steps are recited at a high-level of generality – (i.e. similar to a generic computer). Such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	
Furthermore, dependent claims 2 – 10, 14 - 19 and 23 - 24 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 10, 13 - 19 and 22 - 24 are not seen to be statutory.





Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 19, 22 - 24 and 1 -10 are rejected under 35 U.S.C. 103 as being obvious over Jack Dorsey et al.  (Pat. # US 9,904,924 B1 – herein referred to as Dorsey) in view of Atsushi et al. (Pat. # US 6, 039,250 – herein referred to as Ito).

Re: Claim 13, Dorsey discloses an e-mail sending method for the currency-protocol converged e-mail system according to claim 1, wherein the e-mail system comprises a remittance plug-in, an e-mail client, a remittance-mail management server, an e-mail management server and a fund management server, the e-mail sending method comprising steps of: 
determining whether the remittance plug-in is triggered, wherein if not, the e-mail client generates a regular mail and sends the regular mail to the remittance-mail management server, and the remittance-mail management server dispatches the e-mail management server to send the regular mail (Dorsey, col. 1, lines 35 - 44 -  The rec1p1ent device 103 can be a mobile device, e.g., a smartphone, tablet, or other portable data processing apparatus. A sender can use the sender device 102 to send, through a sender email server 122, an email to a recipient account to transfer money over email. The recipient account can receive the email through the recipient email server 124, which provides the email for display on the recipient device 103, e.g., using standard email proto­ cols. Transferring money over email will be described further below in reference to FIGS. 2-7.); 
if yes, the e-mail client running the remittance plug-in to provide a user with an e-mail interface with a remittance identifier, wherein the remittance identifier is carried with remittee information, an amount and a currency type, the currency type being a digital currency or/and an electronic currency (Dorsey, cols. 9 - 10, lines 65 - 3 -  The system identifies a payment amount from the email message (step 208). The payment amount can be in the subject or body of the email message. In some implementations, the system identifies text in the email that includes a currency type, e.g., a '$', and designates the text as the payment amount.); 
obtaining the remittee information, the amount and the currency type through the remittance identifier, and generating a remittance mail and send the remittance mail to the remittance-mail management server (Dorsey, col. 3, lines 3 - 24 -  The actions include requesting, by the user device from the payment service system, an identifier for the request; and receiving, from the payment service system by the user device, an identifier for the request, wherein the draft email message includes the identifier for the request. The actions include sending, by the user to device to the payment service system, a request to verify a sender account of a sender associated with a user application installed on the user device; determining that the sender does not have an account with the payment service system; in response to determining that the sender does not have an account with the payment service system, prompting, by the user device, the sender to enter payment information; and sending the payment information to the payment service system, wherein the payment service system initiates the transfer of the requested payment amount using the payment information provided by the sender. The payment service system initiates the transfer without asking the sender to enter a username or a password.).
However, Dorsey does not expressly disclose:  
the remittance-mail management server cooperating with the e-mail management server and the fund management server, dispatching the e-mail management server to send an e-mail message in the remittance mail, and dispatching the fund management server to perform a remittance operation in the remittance mail according to the remittance identifier.
In a similar field of endeavor, Ito discloses:
the remittance-mail management server cooperating with the e-mail management server and the fund management server, dispatching the e-mail management server to send an e-mail message in the remittance mail, and dispatching the fund management server to perform a remittance operation in the remittance mail according to the remittance identifier (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receptor, and a security key 505 being a password used between the remitter and the receptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).
Therefore, in light of the teachings of Ito, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Dorsey, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing the electronic money server receives [an] electronic money from a remitter, the electronic money server sends to a receiptor an electronic mail message saying that a payment of electronic money has been received.
 
Re: Claim 14, Dorsey in view of Ito discloses the e-mail sending method according to claim 13, further comprising a step of 
automatically replying to an e-mail, wherein if the automatically-replied e-mail contains identifiable remittance request information, the process of automatically replying to an e-mail further comprises a step of remitting via replying to the e-mail: 
promoting a user whether to remit according to the remittance request information if the automatically-replied e-mail contains identifiable remittance request information (Dorsey, col. 12, lines 4 - 15 -  In response to receiving data that a recipient provided financial information through the response email, the system can create a user account at the system for the recipient. The user account can be associated with the recipient email address, the recipient's card account, and the expiration date. In future money transfers to the recipient, the system no longer generates a response email due to the creation of the user account. Instead, in response to receiving an email message with an appropriate syntax, the system submits a request to transfer money as discussed above in reference to FIG. 2. After a user account is created, the recipient can also transfer money or send invoices to other recipients.); 
if yes, generating a reply e-mail so that the e-mail interface of the reply e-mail is automatically loaded with the remittance identifier, automatically entering the remittee information, the amount and the currency type in the remittance request information into the remittance identifier to generate an automatically- replyable remittance mail, and sending the automatically-repiyable remittance mail to the remittance-mail management server (Dorsey, col. 12, lines 16 - 30 - If the response email is a payment redemption email, the system can receive, through the resource, an indication to redeem the payment amount. That is, the recipient can follow a link, using a recipient device, in the resource to redeem the payment amount. The link, which is customized to the recipient, can be encoded with the sender email address and the recipient email address, or can be encoded with an identifier that refers to the sender and recipient email addresses. In some implementations, the link is displayed as a button display object. Based on the link, the system can identify the respective card account for the sender and the recipient. In response to the recipient engaging with the link, e.g., the recipient taps on the link, the system can submit a request to transfer the payment amount from the sender card account to the recipient card account.);
dispatching the e-mail management server to send the e-mail message in the automatically-replied remittance mail, and dispatching the fund management server to perform the remittance operation in the automatically-replied remittance mail according to the remittance identifier., by the remittance-mail management server (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receiptor, and a security key 505 being a password used between the remitter and the receiptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).  The rationale for support of motivation, obviousness and reason to combine see claim 13 above.

Re: Claim 15, Dorsey discloses the e-mail sending method according to claim 13,
wherein the e-mail system further comprises an external network interface, which comprises an e-mail interaction server, a digital currency interaction server, and a third-party digital/electronic currency interaction server (Dorsey, col. 11, lines 7 - 21 -  FIG. 3A is an illustration of an example user interface 300 for transferring money from a sender to a recipient who both have card accounts associated with a payment service system. The sender can, e.g., using a device, use an email application or a web browser connected to an email server to compose an email. The email can include a recipient email address 302, a service email address 306, a sender email address 304, a subject 308, and a body 310. The sender can include a payment amount to be transferred in the subject 308, e.g., "$5," and a description of the money transfer, "e.g., Lunch on Tuesday," in the body 310 of the email. By sending an email in this format, the sender is requesting, using  a  payment  service  system  that  operates pay@square.com, a transfer of $5 from the sender's card account to a card account of susan@mail.com.); 
the e-mail sending method further comprises a step of sending the remittance mail across systems: 
converting an internal request from the e-mail management server into external e-mail message according to a relevant protocol to perform information transmission through the e- mail interaction server (Dorsey, col. 17, lines 32 - 43 -  FIG. 16 is a flow chart of an example process for correcting a request to transfer money using email. In general, a payment service system notifies a sender of an error in an email message requesting a transfer between a sender account of the sender and a recipient account of a recipient of the email message. The sender can then send a corrected email that includes corrected information, and the payment service system can process the requested transfer using the corrected information. The example process can be performed by an appropriately programmed system of one or more computers. The process will be described as being performed by a payment service system.); 
converting the internal request from the fund management server into the external request according to the relevant protocol to perform the remittance operation through the digital currency interaction server and/or the third party/electronic currency interaction server (Dorsey, col. 1, lines 53 - 62 -  A third party transfer service requires both the sender and the receiver to have an account at the service and also requires the sender to use customized software developed by the third party, e.g., a web site or mobile application, to transfer money.).  

Re: Claim 16, Dorsey in view of Ito discloses the e-mail sending method according to claim 15,
wherein before the remittance-mail management server dispatches the fund management server, the remittance-mail management server first dispatches the e-mail management server to send the e-mail message, and after the remittance-mail management server receives an instruction from the e-mail management server indicating that the e-mail message has been sent successfully , the remittance-mail management server then dispatches the fund management server (Ito, col. 4, lines 57 - 66 -  The electronic money server 3 stands by for receiving an electronic money, and informs to the information processing unit 1 of the completion of the standby as soon as the standby is complete (step 204, 205). And, the electronic money server 3 sets up a communication line between the IC card 4 of the remitter and the IC card 6 of the electronic money server 3 to send an electronic money (step 206). The detailed procedure of the step 206 is well known through, for example, the international application published under PCT as Number: WO 91/16691.).  The rationale for support of motivation, obviousness and reason to combine see claim 13 above.

Re: Claim 17, Dorsey in view of Ito discloses the e-mail sending method according to claim 15, further comprising a step of sending the auxiliary e-mail to the receiver and the sender after the third-party digital/electronic currency interaction server converts the internal request from the fund management server into the external request according to the relevant protocol to perform the remittance operation: 
feeding back the remittance result comprising the remittance transaction number to the fund management server (Dorsey, col. 22, lines 39 - 50 -  The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.  In some embodiments, a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server.); 
feeding back the remittance transaction number to the remittance-mail management server by the fund management server (Dorsey, col. 22, lines 39 - 50 -  The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.  In some embodiments, a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server.); 
dispatching the e-mail management server to send the auxiliary e-mail to the receiver and the sender by the remittance-mail management server, and displaying the auxiliary e-mail comprising the remittance transaction number to the sender (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receptor, and a security key 505 being a password used between the remitter and the receptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).  The rationale for support of motivation, obviousness and reason to combine see claim 13 above.

Re: Claim 18, Dorsey discloses the e-mail sending method according to claim 15,
wherein if the remittance identifier is the internal remittance or the internal request from the fund management server is converted into the external request through the digital currency interaction server according to the relevant protocol to perform the remittance operation, the process of sending the remittance mail further comprises a step of loading the remittance transaction number so that the e-mail message in the remittance mail is further carried with the remittance transaction number (Dorsey, col. 15, lines 34 - 43 -  The payment service system generates an email message addressed to the recipient (1120). The generated email message includes a confirmation link that the recipient can engage to authorize the requested transaction. The generated email message may also include the payment amount in the subject or body of the email message. The payment amount can also be included in embedded content of the email message, e.g., in markup language code of the email message or included in an image embedded in the email message.).  

Re: Claim 19, Dorsey discloses the e-mail sending method according to claim 15,
wherein the remittance identifier is located in an e-mail header of the e-mail interface (Dorsey, col. 9, lines 17 - 25 -  The system receives an email message from a sender device (step 202). The email message can be forwarded from an email server of the system. The email message can have a syntax that includes, e.g., in the email message's headers, a sender email address, a service email address, a payment amount, and one or more recipient email addresses. The email message can also include an optional description. An example email message is discussed further below in reference to FIG. 3A.).  

Re: Claim 22, Dorsey discloses an e-mail receiving method for the currency-protocol converged e-mail system according to claim 1, wherein the e-mail system comprises a remittance plug-in, an e-mail client, a remittance-mail management server, an e-mail management server and a fund management server, the e-mail receiving method comprising steps of: 
receiving an e-mail by the e-mail management server, and transmitting an e-mail message to the remittance-mail management server (Dorsey, col. 1, lines 35 - 44 -  The rec1p1ent device 103 can be a mobile device, e.g., a smartphone, tablet, or other portable data processing apparatus. A sender can use the sender device 102 to send, through a sender email server 122, an email to a recipient account to transfer money over email. The recipient account can receive the email through the recipient email server 124, which provides the email for display on the recipient device 103, e.g., using standard email proto­ cols. Transferring money over email will be described further below in reference to FIGS. 2-7.);  
determining whether the received e-mail contains a remittance identifier by the remittance-mail management server wherein if not, the e-mail is processed as a regular mail, the remittance identifier being carried with the remittee information of the currency, a possible transaction number, an amount and a currency type, the currency type being a digital currency or/and an electronic currency (Dorsey, cols. 9 - 10, lines 65 - 3 -  The system identifies a payment amount from the email message (step 208). The payment amount can be in the subject or body of the email message. In some implementations, the system identifies text in the email that includes a currency type, e.g., a '$', and designates the text as the payment amount.).
 However, Dorsey does not expressly disclose:  
if yes, the received e-mail is the remittance mail, and relevant information of the remittance mail is transmitted to the fund management server;
querying a remittance status by the fund management server, and feeding back query results to the remittance-mail management server; 
sending the remittance mail and the relevant information to an e-mail client of the receiver according to the query results that are fed back by the remittance-mail management server.
In a similar field of endeavor, Ito discloses:
if yes, the received e-mail is the remittance mail, and relevant information of the remittance mail is transmitted to the fund management server (Ito, col. 5, lines 40 - 57 -  Next, the electronic money server 3 collates the identifier 606 with the identifier 803, or the other information, and decides if it is proper to remit or not (step 303). If it is confirmed positive, the electronic money server 3 informs the receiptor of the result (step 304), and sends the electronic money (step 305). When the electronic money server 3 completes to send the electronic money, the receiptor per­ forms a reception confirmation of the electronic money (step 307). Thereby, the trouble as to whether the remittance is actually performed or not can be avoided. Further, the 50 receiptor issues a receipt to the remitter if needed (step 308). And, the electronic money server 3 may send a remittance completion information to the remitter (step 309). This remittance completion information 309 is effective in such a case that a person remits spontaneously to another person, not in a case that a money is paid afterwards for a requisition based on a business transaction and the like.);
querying a remittance status by the fund management server, and feeding back query results to the remittance-mail management server (Ito, col. 2, lines 28 - 37 -  When the electronic money server receives a request for receiving the electronic money from the IC card carrier (receiptor), the electronic money server collates a receiptor identifying information contained in the reception request with information stored in the foregoing hard disk drive and the like. When the collation results in coincidence, the electronic money server sends the stored electronic money to the receiptor; and when the collation does not coincide, the electronic money server refunds the electronic money to the remitter.); 
sending the remittance mail and the relevant information to an e-mail client of the receiver according to the query results that are fed back by the remittance-mail management server (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receptor, and a security key 505 being a password used between the remitter and the receptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).
Therefore, in light of the teachings of Ito, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Dorsey, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing the electronic money server receives [an] electronic money from a remitter, the electronic money server sends to a receptor an electronic mail message saying that a payment of electronic money has been received.

Re: Claim 23, Dorsey in view of Ito discloses the e-mail receiving method according to claim 22,
wherein the e-mail system further comprises an external network interface, which comprises an e-mail interaction server, a digital currency interaction server, and a third-party digital/electronic currency interaction server (Dorsey, col. 11, lines 7 - 21 -  FIG. 3A is an illustration of an example user interface 300 for transferring money from a sender to a recipient who both have card accounts associated with a payment service system. The sender can, e.g., using a device, use an email application or a web browser connected to an email server to compose an email. The email can include a recipient email address 302, a service email address 306, a sender email address 304, a subject 308, and a body 310. The sender can include a payment amount to be transferred in the subject 308, e.g., "$5," and a description of the money transfer, "e.g., Lunch on Tuesday," in the body 310 of the email. By sending an email in this format, the sender is requesting, using  a  payment  service  system  that  operates pay@square.com, a transfer of $5 from the sender's card account to a card account of susan@mail.com.);  
the e-mail receiving method further comprises a step of receiving the e-mail across systems (Dorsey, col. 18, lines 28 - 42 -  FIG. 17 is a block diagram of an exemplary architecture of a mobile device capable of emailing a recipient to transfer money. At least one or more parts in the architecture 1700 can be implemented in any device for generating the features described in reference to FIGS. 1-16, including but not limited to portable or desktop computers, servers, smart phones and electronic tablets, television systems, game consoles, kiosks and the like. Architecture 1700 can include memory  interface  1702,  data  processor(s),  image processor(s) or central processing unit(s) 1704, and peripherals interface 1706. Memory interface 1702, processor(s) 1704 or peripherals interface 1706 can be separate components or can be integrated in one or more integrated circuits. The various components can be coupled by one or more communication buses or signal lines.); 
acquiring an e-mail sent externally through the e-mail interaction server by the e-mail management server, and sending e-mail information of the e-mail to the remittance-mail management server (Dorsey, col. 17, lines 32 - 43 -  FIG. 16 is a flow chart of an example process for correcting a request to transfer money using email. In general, a payment service system notifies a sender of an error in an email message requesting a transfer between a sender account of the sender and a recipient account of a recipient of the email message. The sender can then send a corrected email that includes corrected information, and the payment service system can process the requested transfer using the corrected information. The example process can be performed by an appropriately programmed system of one or more computers. The process will be described as being performed by a payment service system.); 
determining whether the received e-mail information contains a remittance identifier by the remittance-mail management server, wherein if not, the e-mail is processed as the regular mail, if yes, the received e-mail is the remittance mail, and relevant information of the remittance mail is transmitted to the fund management server (Dorsey, col. 15, lines 29 - 33 -  If the indication is received from a user that does not yet have an account with the payment service system, the 30 payment service system can interact with the user application to prompt the user to enter payment information, e.g., a debit card number or other bank information.); 
querying the remittance status through the digital currency interaction server or/and a third-party digital/electronic currency interaction server by the fund management server, and feeding back query results to the remittance-mail management server (Dorsey, col. 1, lines 53 - 62 -  A third party transfer service requires both the sender and the receiver to have an account at the service and also requires the sender to use customized software developed by the third party, e.g., a web site or mobile application, to transfer money. For example, to transfer money to the recipient, the sender uses a browser to access a web site of the third party transfer service. The web site provides an interface to send money to a recipient, who also has an account with the third party transfer service.); 
sending the remittance mail and the relevant information to an e-mail client of the receiver according to the query results that are fed back to the remittance-mail management server (Ito, col. 4, lines 57 - 66 -  The electronic money server 3 stands by for receiving an electronic money, and informs to the information processing unit 1 of the completion of the standby as soon as the standby is complete (step 204, 205). And, the electronic money server 3 sets up a communication line between the IC card 4 of the remitter and the IC card 6 of the electronic money server 3 to send an electronic money (step 206). The detailed procedure of the step 206 is well known through, for example, the international application published under PCT as Number: WO 91/16691.).  The rationale for support of motivation, obviousness and reason to combine see claim 22 above.  

Re: Claim 24, Claim 24 is a method claim corresponding to method claim 19.  Therefore, claim 24 is analyzed and rejected as previously discussed with respect to claims 19.

Re: Claim 1, Claim 1 is a system claim corresponding to method claims 13 and 22.  Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claim 13 and 22.

Re: Claim 2, Dorsey in view of Ito discloses the e-mail system according to claim 1, 
wherein before the remittance- mail management server dispatches the fund management server, the remittance-mail management server first dispatches the e-mail management server to send the e-mail message, and after the remittance-mail management server receives an instruction from the e-mail management server indicating that the e-mail message has been sent successfully, the remittance-mail management server then dispatches the fund management server (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receiptor, and a security key 505 being a password used between the remitter and the receiptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 3, Dorsey discloses the e-mail system according to claim 1, further comprising
a database server, which is configured to store fund information and possible account information of a remitter and a remittee, the database server interacting with the remittance-mail management server and the fund management server respectively, the fund management server sending a remittance request to the database server according to a dispatch instruction of the remittance- mail management server, the database server updating the fund information related to the current remittance of the remitter and the remittee according to the remittance request to realize an internal remittance (Dorsey, col. 21, lines 7 - 23 -  The term "data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit). The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. The apparatus and execution environment can realize various different computing model infrastructures, such as web services, distributed computing and grid computing infrastructures.).  

Re: Claim 4, Dorsey discloses the e-mail system according to claim 3. further comprising
an authentication server, which interacts with the database server and the remittance-mail management server, the authentication server being configured to authenticate a user identity, the remittance-mail management server cooperating with the e-mail management server and the fund management server after the remittance-mail management server obtains a user authentication status through the authentication server and confirms the validity (Dorsey, col. 9, lines 37 - 52 -  The system can authenticate received emails for integrity. For example, the system can use domain keys to verify message integrity and a domain of an email sender. The system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF). The system identifies the sender email address, a service email address, and each recipient email address from the email message (step 204). The system can parse a From field of the email message to identify the sender email address. The system can parse a To or CC field of the email message to identify each recipient email address. The system can also parse the To or CC field of the email message to identify the service email address. To identify the service email address, the system can compare each email address in the email message to a list of service email addresses stored at the system.).  

Re: Claim 5, Dorsey in view of Ito discloses the e-mail system according to claim 1, further comprising
internal and external network interfaces, which comprise an e-mail interaction server, a digital currency interaction server, and a third-party digital/electronic currency interaction server (Dorsey, col. 22, lines 11 - 28 -  To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) monitor, an LCD (liquid crystal display) monitor, or an OLED display, for displaying information to the user, as well as input devices for providing input to the computer, e.g., a keyboard, a mouse, or a presence sensitive display or other surface. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. In addition, a computer can interact with a user by sending resources to and receiving resources from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser.); 
the e-mail interaction server interacts with the e-mail management server to convert an internal request from the e-mail management server and external e-mail message from a network according to a relevant protocol to perform information sending and receiving operations (Dorsey, col. 17, lines 50 - 56 -  The payment service system determines that the first email message includes an error (1620). Errors can occur, for example, if the sender composes an email message from scratch in an email application instead of using a dedicated user application for generating draft email messages. Users may also accidentally alter a draft email message so that the email message includes an error.); 
the digital currency interaction server and the third-party digital/electronic currency interaction server interact with the fund management server respectively to convert the internal request from the fund management server and the external request from the network according to the relevant protocol to perform query and remittance operations (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receptor, and a security key 505 being a password used between the remitter and the receptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.
 
Re: Claim 6, Dorsey in view of Ito discloses the e-mail system according to claim 5, 
wherein the e-mail interaction server is a server running an e-mail service program, the digital currency interaction server is a server running a digital currency service program, and the third-party digital/electronic currency interaction server is a server supporting local or third-party interfaces (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receptor, and a security key 505 being a password used between the remitter and the receptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.  

Re: Claim 7, Dorsey in view of Ito discloses the e-mail system according to claim 5, 
wherein after converting the internal request from the fund management server into the external request according to the relevant protocol to perform the remittance operation, the third-party digital/electronic currency interaction server feeds back remittance results containing a remittance transaction number to the fund management server (Dorsey, col. 22, lines 39 - 50 -  The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. In some embodiments, a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server.); 
the fund management server feeds back the remittance transaction number to the remittance-mail management server, and the remittance-mail management server dispatches the e-mail management server to send an auxiliary e-mail containing the remittance transaction number to a receiver and a sender, and displays the auxiliary e-mail to the sender through the e-mail client (Ito, col. 4, lines 43 - 56 -  Next, the remitter sends a remittance standby request to the electronic money server 3 chosen from the information processing unit 1 (step 203). FIG. 5 illustrates an information sent by this remittance standby request. The information includes an amount 501 to be sent, a remitter's address 502 being an electronic mail address of the remitter, receptor’s address 503 being an electronic mail address of the receptor, identifier 504 being the number to identify a bill number and a transaction from the remitter to the receptor, and a security key 505 being a password used between the remitter and the receptor, or being a cipher key in case a transaction is performed under encipherment. For the security key, for example, a random number sequence may be sent which is served as a seed for encipherment.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.  

Re: Claim 8, Dorsey discloses the e-mail system according to claim 5, 
wherein if the remittance identifier is the internal remittance or the internal request from the fund management server is converted into the external request through the digital currency interaction server according to the relevant protocol to perform the remittance operation, the e-mail message is further carried with the remittance transaction number (Dorsey, col. 1, lines 53 - 62 -  A third party transfer service requires both the sender and the receiver to have an account at the service and also requires the sender to use customized software developed by the third party, e.g., a web site or mobile application, to transfer money.).  

Re: Claim 9, Dorsey discloses the e-mail system according to claim 1 
wherein the remittance identifier is located at any position on a browsing page of the e-mail interface (Dorsey, col. 20, lines 8 - 33 -  Memory 1750 may also store communication instructions 1754 to facilitate communicating with one or more additional devices, one or more computers or servers. Communication instructions 1754 can also be used to select an operational mode or communication medium for use by the device, based on a geographic location (obtained by the GPS/Navigation instructions 1768) of the device. Memory 1750 may include graphical user interface instructions 1756 to facilitate graphic user interface processing; sensor processing instructions 1758 to facilitate sensor-related processing and functions; phone instructions 1760 to facilitate phone-related processes and functions; electronic messaging instructions 1762 to facilitate electronic-messaging related processes and functions; web browsing instructions 1764 to facilitate web browsing-related processes and functions and display GUis; media processing instructions 1766 to facilitate media processing-related processes and functions; GPS/ Navigation instructions 1768 to facilitate GPS and navigation-related processes; camera instructions 1770 to facilitate camera-related processes and functions; and instructions 1772 for emailing a recipient to transfer money. The memory 1750 may also store other software instructions for facilitating other processes, features and applications, such as applications related to navigation, social networking, location-based services or map displays.).  

Re: Claim 10, Claim 10 is a system claim corresponding to method claims 19 and 24.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 19 and 24.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696